                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

LASHAWN DYSAN PIERCE,                          )
                                               )
          Plaintiff,                           )
                                               )
          v.                                   )   CIVIL ACTION NO. 1:19-CV-576-ALB
                                               )
OFFICER COBB, et al.,                          )
                                               )
          Defendants.                          )

                                              ORDER

          On September 6, 2019, Magistrate Judge filed a Recommendation to which no timely

objection have been filed. (Doc. 10). Upon an independent review of the record and upon

consideration of the Recommendation, it is hereby

          ORDERED that the Recommendation is ADOPTED, and that this case is DISMISSED

without prejudice for Plaintiff’s failures to comply with the order of the court and to prosecute this

action.

          A Final Judgment will be entered separately.

          DONE and ORDERED this 1st day of October 2019.


                                                    /s/ Andrew L. Brasher
                                               ANDREW L. BRASHER
                                               UNITED STATES DISTRICT JUDGE
